Filed 11/18/22 Marriage of Hiramanek CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO

In re the Marriage of KAMAL                                  B306215
and ADIL HIRAMANEK.                                          (Santa Clara County Super.
                                                             Ct. No. 2009-1-FL-149682)



KAMAL KAPADIA,

         Respondent,

         v.

ADIL HIRAMANEK,

         Appellant.
      APPEAL from the orders of the Superior Court of Santa
Clara County, Roberta S. Hayashi and Deborah A. Ryan, Judges.
Dismissed.

      Adil Hiramanek, in pro. per., for Appellant.

       No appearance for Respondent.
                            *     *      *
       Adil Hiramanek (husband) purports to appeal two orders of
the family court—namely, (1) the order denying him, as a
vexatious litigant, permission to file a new motion, and (2) the
order denying his mother’s request to contact his three adult
children. The first order is not appealable, and husband has no
standing to bring the second. Accordingly, we dismiss the appeal
in its entirety.
         FACTS AND PROCEDURAL BACKGROUND
I.     Dissolution Proceedings
       Husband and Kamal Kapadia (wife) filed a stipulation and
order in June 2009, in which husband agreed to stay away from
wife and their three then-minor children. Pursuant to that
agreement, wife and the kids were to stay in the family residence.
II.    Order Declaring Husband a Vexatious Litigant
       In June 2010, the family court declared husband a
vexatious litigant. That order was affirmed on appeal. (In re
Marriage of Hiramanek (Aug. 23, 2012, H035887) [nonpub.
opn.].)
III. Order Regarding Taxes and Fair Rental Value of
Family Residence
       In January 2019, the family court issued an order
regarding two still-outstanding issues from the marital




                                2
dissolution. First, the court ordered husband and wife to each
pay one-half of the outstanding tax liability for their 2006 income
taxes. They were required to pay within 30 days of the service of
the court’s order. Second, the court deferred resolution of the
question of what amount, if any, wife owed husband for her use of
the family residence since the party’s separation. The June 2009
stipulation had “reserved” this issue for later resolution. The
court found the issue still not ripe for resolution in January 2019
because the paternal grandmother, who contended she had an
ownership interest in the family residence, was in the midst of
appealing the order regarding the sale of that residence.
IV. Order Regarding Paternal Grandmother’s Access to
Children
       In a January 2020 oral ruling and March 2020 written
ruling, the family court denied the paternal grandmother’s
request to order husband and wife’s children to contact the
grandmother because she was ill and dying. Although the court
declined to order any contact because the children were now
adults, the court sought and obtained mother’s voluntary
agreement to pass along grandmother’s contact information to
the children so they could reach out to her if they wished. The
day after the January 2020 hearing, wife filed a declaration
indicating she had passed along the grandmother’s contact
information.
V.     Order Denying Husband’s Request to File a Request
for Order in the Pending Dissolution Case
       On March 6, 2020, husband filed a request to file new
litigation—namely, a request for orders (1) holding wife in
contempt for not paying her half of the 2006 outstanding income
tax amount by the family court’s deadline, and (2) calculating the




                                3
reasonable rental value of the family residence and awarding
husband “an advance” on that amount to cover husband’s living
expenses.
       The family court denied husband’s request to file new
litigation on March 16, 2020.
VI. Appeal
       Husband filed a timely notice of appeal, seeking to appeal
(1) the denial of his request to file new litigation; and (2) the
order denying the paternal grandmother’s request for the adult
children’s contact information.
                           DISCUSSION
I.     Order Denying Request to File New Litigation Is Not
Appealable
       We have no jurisdiction over husband’s appeal to the extent
it seeks to challenge the family court’s denial of his request to file
new litigation; the appropriate remedy is dismissal. (In re
Marriage of Deal (2022) 80 Cal.App.5th 71, 79 (Deal) [“[A]
vexatious litigant’s request to file new litigation under section
391.7 is not appealable. And without an appealable order, we
must dismiss the appeal.”].)
       Husband resists this conclusion with what appear to be
three arguments.
       First, he seems to suggest that he was incorrectly
designated as a vexatious litigant back in 2010. We must reject
this argument because that designation—which was already
affirmed in a prior appeal—is not subject to collateral attack.
(Deal, supra, 80 Cal.App.5th at p. 78, fn. 3; Stolz v. Bank of
America (1993) 15 Cal.App.4th 217, 223.)
       Second, he argues that his request for orders does not
qualify as “new litigation” subject to the prefiling requirement to




                                  4
which he is subject as a vexatious litigant. He is wrong. The
vexatious litigant statute explicitly provides that “‘litigation’
includes any petition, application, or motion other than a
discovery motion, in a proceeding under the Family Code . . ., for
any order.” (Code Civ. Proc., § 391.7, subd. (d).) Husband’s
“motion” for an “order” in this “Family Code” “proceeding”
accordingly qualifies as “litigation” subject to the prefiling
requirement. Husband cites Shalant v. Girardi (2011) 51 Cal.4th
1164, but that case merely held that a lawsuit filed by a
vexatious litigant while the litigant had a lawyer was not
retroactively subject to dismissal if the person subsequently fired
the lawyer and proceeded pro se. (Id. at p. 1168.) Shalant did
not purport to address the very different situation in this case,
which is governed by the plain text of the vexatious litigant
statute.
       Third, he argues that the request for orders he sought to
file has merit. Because we have no jurisdiction to consider the
propriety of the family court’s denial of his prefiling request, we
are without jurisdiction to reach the merits of that denial.
II.    Order Denying Paternal Grandmother’s Request for
Adult Children’s Contact Information
       We must also dismiss husband’s purported appeal of the
denial of grandmother’s request for an order seeking the adult
children’s contact information. As husband recognized during the
hearing on this matter, grandmother was the “moving party”—
not husband. As a result, husband is not the party aggrieved by
the denial of the order, and thus has no standing to attack it on
appeal. (Conservatorship of Gregory D. (2013) 214 Cal.App.4th
62, 67-68 (Gregory D.); Hargrove v. Legacy Healthcare, Inc. (2022)
80 Cal.App.5th 782, 788.) To be sure, husband purported to file a




                                5
motion before the family court attacking the family court’s denial
order and proposing line edits to the order, but husband’s filing
did not retroactively make him the movant, and hence did not
give him standing. The remedy for lack of standing is dismissal.
(Gregory D., at pp. 67-68.)
      During oral argument, husband relayed that grandmother
has passed away. As a result, the trial court’s denial of an order
granting her request to have the adult children contact her is
necessarily moot.
                          DISPOSITION
      The appeal is dismissed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                    ______________________, J.
                                    HOFFSTADT

We concur:



_________________________, P. J.
LUI



_________________________, J.
CHAVEZ




                                6